Citation Nr: 1600756	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  09-11 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for orchialgia (claimed as chronic testicular pain).

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to May 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

When these issues were before the Board in February 2013, they were remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Turning to the Veteran's right shoulder, the Board's February 2013 remand noted that the Veteran's service treatment records (STRs) show that he was involved in a motor vehicle accident in May 1987.  He was treated for complaints of low back and neck pain which radiated into the shoulder in May and June 1987.  The Veteran had testified that he had experienced chronic right shoulder pain since his inservice injuries.

The Board's February 2013 remand requested that the AOJ provide a VA examination to determine whether any right shoulder disability that was diagnosed was at least as likely as not (50 percent or better probability) related to the Veteran's service, to include the documented trauma of being injured in an automobile accident.  If the opinion was negative, the explanation of the rationale was to include the basis in the record for discounting the Veteran's accounts of continuity of right shoulder complaints since service.

The report of an April 2013 VA examination provides that the Veteran had arthritis of the right shoulder that was not traumatic in nature [and therefore not related to the Veteran's active duty].  However, the report does not address the Veteran's history of post-service right shoulder symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  

Turning to the Veteran's orchialgia, the Board's February 2013 remand observed that the evidence suggested that the Veteran's urinary/testicular pain complaints had existed prior to service enlistment, were symptomatic in service and had continued from the time of his discharge from active duty to the present.  Thus, the remand requested that a VA examination be conducted to secure a medical nexus opinion as to whether, in brief, the Veteran's orchialgia pre-existed service and was not aggravated by service, or did not pre-exist service and was etiologically related to service.  The Board specifically requested that the examination be conducted by a urologist.  

An April 2013 VA examination report noted that the Veteran had a pre-existing condition of child abuse with chronic testicular pain prior to service, and set forth the opinion that the Veteran's mild, borderline, intermittent, chronic right orchialgia was not due to military service.  However, there is no evidence that this examination was conducted by a urologist.  In fact, it was conducted by the same examiner who conducted the VA sleep apnea and hypertension examinations.  

Turning to the Veteran's sleep apnea and hypertension, the Board's February 2013 remand requested that the AOJ provide a VA examination to determine whether the Veteran's sleep apnea and/or hypertension were at least as likely as not (a 50 percent or better probability) caused or aggravated by his service-connected PTSD.

However, the reports of two April 2013 VA examinations, and a June 2013 addendum, do not address whether the Veteran's PTSD aggravated the Veteran's sleep apnea and/or hypertension.  See 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  In this regard, the Board observes that the request for the addendum specifically requested opinions regarding aggravation.  

The foregoing shows that the above VA examination reports and the addendum are inadequate.  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Thus, the development requested by the Board's February 2013 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file and copies of all pertinent records from the Veteran's eFolders to the examiner who conducted the April 2013 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  

The examiner should opine as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's right shoulder disability is related to his service, to include the documented trauma of being injured in an automobile accident? 

The examiner must explain the rationale for the opinion in detail.  If the opinion is negative, i.e., that the current right shoulder disability is unrelated to the complaints noted in service, the explanation of the rationale should include the basis in the record for discounting the Veteran's accounts of continuity of right shoulder complaints since service.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  The AOJ should arrange for the Veteran to be examined by a urologist to determine whether it is at least as likely as not (a 50 percent or 
probability) that the Veteran's orchialgia/testicular disability is directly related to (incurred or aggravated during) his active service.  The examiner should obtain a complete, pertinent history from the appellant and review the record in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should: 

a)  Identify (by medical diagnosis) the Veteran's current testicular disability. 

b)  As to each testicular disability entity diagnosed, indicate whether there is any evidence in the record that renders it undebatable from a medical standpoint that such disability pre-existed the Veteran's active duty service?  If so, please identify such evidence. 

c)  If it is determined that there is factual evidence rendering it undebatable that a testicular disability pre-existed service, please opine further whether there is any evidence in the record that renders it undebatable from a medical standpoint that such disability was not aggravated during service (i.e., that it did not increase in severity during service, or that any increase was due to natural progression)?  Please identify any such evidence. 

d)  If it is determined that any current testicular disability did not pre-exist the Veteran's active service, is it at least as likely as not (i.e., 50 percent or higher degree of probability) that any such current testicular disability is etiologically related to his active military service? 

The examiner must explain the rationale for all opinions offered, with citation to supporting clinical data.

3.  Forward the Veteran's claims file and copies of all pertinent records from the Veteran's eFolders to the examiner who conducted the April 2013 VA examinations (or a suitable substitute if this individual is unavailable) for an addendum.  

The examiner should:

a)  Opine whether the Veteran's sleep apnea and/or hypertension are at least as likely as not (a 50 percent or better probability) aggravated by his service-connected PTSD. 

b)  If the sleep apnea and/or hypertension are determined to have been aggravated by the service-connected PTSD, the examiner should further opine regarding the degree of disability that is due to such aggravation. 

The examiner must explain the rationale for all opinions offered, with citation to supporting clinical data.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

4.  The AOJ should ensure that all development sought above is completed (and all questions posed are answered), and then readjudicate these claims.  In doing so, the AOJ should consider all evidence received since the last adjudication of the Veteran's claims, in a July 2013 SSOC.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




